Citation Nr: 0010601	
Decision Date: 04/21/00    Archive Date: 04/28/00

DOCKET NO.  95-24 995	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to an increased rating for lumbosacral 
strain, currently rated 40 percent disabling.

2.  Entitlement to an increased rating for gastritis, 
currently rated 10 percent disabling.

3.  Entitlement to a total compensation rating based on 
individual unemployability (IU).  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



INTRODUCTION

The veteran's active military service from June 1978 to 
August 1985 has been verified.  More than two years of prior 
active service has been reported.

The veteran brought a timely appeal to the Board of Veterans' 
Appeals (the Board) from an August 1994 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Oakland, California.

The issues of entitlement to an increased rating for 
gastritis and entitlement to an IU rating are discussed 
further in the remand portion of this decision.


FINDINGS OF FACT

1.  The manifestations of the veteran's lumbar spine 
disability, principally appreciable and painful limitation of 
motion and some tenderness combine to produce severe 
impairment.  

2.  The service-connected lumbar spine disability is not 
shown by competent evidence to have resulted in marked 
interference with employment or to have required frequent 
periods of hospitalization nor are extraneous factors or 
circumstances present, or factors related to employment 
linked to the service-connected lumbar spine disability 
shown, that could be considered exceptional or unusual.


CONCLUSION OF LAW

The criteria for a disability rating in excess of 40 percent 
for lumbosacral strain have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. §§ 3.321(b)(1), 4.1, 
4.7, 4.71a, Diagnostic Codes 5292, 5295 (1999).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Criteria

Disability evaluations are based on the comparison of 
clinical findings to the relevant schedular criteria.  
38 U.S.C.A. § 1155.

The rating schedule is primarily a guide in the evaluation of 
disability resulting from all types of diseases and injuries 
encountered as a result of or incident to military service.  
The percentage ratings represent as far as can practicably be 
determined the average impairment in earning capacity 
resulting from such diseases and injuries and their residual 
conditions in civil occupations.  38 C.F.R. § 4.1.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

Both the use of manifestations not resulting from service-
connected disease or injury in establishing the service-
connected evaluation, and the evaluation of the same 
manifestation under different diagnoses are to be avoided.  
38 C.F.R. § 4.14 (1998).

Although a review of the recorded history of a disability is 
necessary in order to make an accurate evaluation, see 38 
C.F.R. §§ 4.2, 4.41 (1999), the regulations do not give past 
medical reports precedence over current findings where such 
current findings are adequate and relevant to the rating 
issue.  See Francisco v. Brown, 7 Vet. App. 55 (1994); Powell 
v. West, 13 Vet. App. 31 (1999).

In view of the number of atypical instances it is not 
expected, especially with the more fully described grades of 
disabilities, that all cases will show all the findings 
specified.  Findings sufficiently characteristic to identify 
the disease and the disability therefrom and above all, 
coordination of rating with impairment of function will, 
however, be expected in all instances.  38 C.F.R. § 4.21 
(1998).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  A little used part of the musculoskeletal system 
may be expected to show evidence of disuse, either through 
atrophy, the condition of the skin, absence of normal 
callosity or the like.  38 C.F.R. § 4.40.

As regards the joints the factors of disability reside in 
reductions of their normal excursion of movements in 
different planes.  Inquiry will be directed to these 
considerations: 

(a) Less movement than normal (due to ankylosis, limitation 
or blocking, adhesions, tendon-tie-up, contracted scars, 
etc.).  

(b) More movement than normal (from flail joint, resections, 
nonunion of fracture, relaxation of ligaments, etc.). 

(c) Weakened movement (due to muscle injury, disease or 
injury of peripheral nerves, divided or lengthened tendons, 
etc.). 

(d) Excess fatigability. 

(e) Incoordination, impaired ability to execute skilled 
movements smoothly. 

(f) Pain on movement, swelling, deformity or atrophy of 
disuse.  Instability of station, disturbance of locomotion, 
interference with sitting, standing and weight-bearing are 
related considerations.  For the purpose of rating disability 
from arthritis, the shoulder, elbow, wrist, hip, knee, and 
ankle are considered major joints; multiple involvements of 
the interphalangeal, metacarpal and carpal joints of the 
upper extremities, the interphalangeal, metatarsal and tarsal 
joints of the lower extremities, the cervical vertebrae, the 
dorsal vertebrae, and the lumbar vertebrae, are considered 
groups of minor joints, ratable on a parity with major 
joints. The lumbosacral articulation and both sacroiliac 
joints are considered to be a group of minor joints, ratable 
on disturbance of lumbar spine functions.  38 C.F.R. § 4.45.

With any form of arthritis, painful motion is an important 
factor of disability, the facial expression, wincing, etc., 
on pressure or manipulation, should be carefully noted and 
definitely related to affected joints.  Muscle spasm will 
greatly assist the identification. Sciatic neuritis is not 
uncommonly caused by arthritis of the spine. 
The intent of the schedule is to recognize painful motion 
with joint or periarticular pathology as productive of 
disability.  It is the intention to recognize actually 
painful, unstable, or malaligned joints, due to healed 
injury, as entitled to at least the minimum compensable 
rating for the joint.  Crepitation either in the soft tissues 
such as the tendons or ligaments, or crepitation within the 
joint structures should be noted carefully as points of 
contact which are diseased.  Flexion elicits such 
manifestations.  

The joints involved should be tested for pain on both active 
and passive motion, in weight bearing and nonweight-bearing 
and, if possible, with the range of the opposite undamaged 
joint.  38 C.F.R. § 4.59.

Arthritis, degenerative (hypertrophic or osteoarthritis): 
Degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved (DC 5200 etc.).  When however, the limitation of 
motion of the specific joint or joints involved is 
noncompensable under the appropriate diagnostic codes, a 
rating of 10 percent is for application for each such major 
joint or group of minor joints affected by limitation of 
motion, to be combined, not added under diagnostic code 5003. 
Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  In the absence of limitation of 
motion, rate as below: With X-ray evidence of involvement of 
2 or more major joints or 2 or more minor joint groups, with 
occasional incapacitating exacerbations, 20 percent.  With X-
ray evidence of involvement of 2 or more major joints or 2 or 
more minor joint groups, 10 percent.  Note (1): The 20 
percent and 10 percent ratings based on X-ray findings, 
above, will not be combined with ratings based on limitation 
of motion.  Note (2): The 20 percent and 10 percent ratings 
based on X-ray findings, above, will not be utilized in 
rating conditions listed under diagnostic codes 5013 to 5024, 
inclusive.  Diagnostic Code 5003.

The following diseases listed under diagnostic codes 5013 
through 5024, respectively, Osteoporosis, with joint 
manifestations; Osteomalacia; Bones, new growths of, benign, 
Osteitis deformans, Gout, Hydrarthrosis, intermittent, 
Bursitis, Synovitis, Myositis, Periostitis, Myositis 
ossificans and Tenosynovitis will be rated on limitation of 
motion of affected parts, as arthritis, degenerative, except 
gout which will be rated under diagnostic code 5002.

In exceptional cases where the schedular evaluations are 
found to be inadequate, an extraschedular evaluation 
commensurate with the average earning capacity impairment due 
exclusively to the service-connected disability or 
disabilities may be approved provided the case presents such 
an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalizations as to render impractical 
the application of the regular schedular standards.  
38 C.F.R. § 3.321(b)(1).

Limitation of motion of the lumbar spine may be rated as 
follows: severe, 40 percent; moderate, 20 percent; and 
slight, 10 percent.  Diagnostic Code 5292.

Under diagnostic code 5289 a 40 percent evaluation may be 
assigned for favorable ankylosis of the lumbar spine.  A 50 
percent evaluation may be assigned for unfavorable ankylosis 
of the lumbar spine.

Under Diagnostic Code 5293 a 60 percent evaluation may be 
assigned for pronounced intervertebral disc syndrome; with 
persistent symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to the 
site of the diseased disc, with little intermittent relief.  
A 40 percent rating may be assigned for severe intervertebral 
disc syndrome productive of recurring attacks with 
intermittent relief.  A 20 percent rating may be assigned for 
moderate intervertebral disc syndrome productive of recurring 
attacks.  A 10 percent rating may be assigned when mild and 0 
when postoperative, cured.  

Lumbosacral strain may be rated as follows: severe; with 
listing of whole spine to opposite side, positive 
Goldthwait's sign, marked limitation of forward bending in 
standing position, loss of lateral motion with osteo-
arthritic changes, or narrowing or irregularity of joint 
space, or some of the above with abnormal mobility on forced 
motion, 40 percent; with muscle spasm on extreme forward 
bending, loss of lateral spine motion, unilateral, in 
standing position, 20 percent; with characteristic pain on 
motion, 10 percent; with slight subjective symptoms only, 0 
percent.  Diagnostic Code 5295.


Analysis

The Board is satisfied that all relevant facts have been 
properly developed to the extent possible and that no further 
duty to assist exists with respect to the claim.  The veteran 
has been provided comprehensive examinations in connection 
with the claim and other records have been obtained.  VA 
examination was scheduled to address relevant evaluative 
criteria in accord with the principles established in DeLuca 
v. Brown, 8 Vet. App. 202, 206 (1995).  It was the holding in 
Johnson v. Brown, 9 Vet. App. 7, 10 (1996), that functional 
loss due to pain will be rated at the same level as the 
functional loss where motion is impeded.

The record reflects that the veteran did report for the 
examinations and that it were comprehensive and addressed 
relevant rating criteria.  The medical examination records 
include sufficient detail regarding the veteran's lumbar 
spine disorder to apply current rating criteria and are 
considered the best evidence for an informed determination of 
the veteran's current impairment from the disorder.  Further, 
there has been added to the record a more recent 
comprehensive evaluation since the VA examination in 1998.  
Johnson, supra. and Robinette v. Brown, 8 Vet. App. 69 
(1995).

Regarding the development completed by the RO to obtain 
probative evidence through contemporaneous examination, the 
Board after review of the record finds that the RO did all 
that it was required to do and that it assembled a record 
that would support an informed determination without any 
evidence of potential prejudice to the veteran. 

The veteran's lumbar spine disability is rated currently in 
accordance with the provisions of 38 C.F.R. § 4.71a, 
Diagnostic Codes 5292 and 5295, which assess limitation of 
motion as primary rating criteria for the incremental ratings 
from 0 to 40 percent.  The veteran has been provided the 
essential rating criteria.  The Board finds the rating scheme 
appropriate for the veteran's disability in view of the 
diagnosis and symptomatology.  Pernorio v. Derwinski, 2 Vet. 
App. 625, 629 (1992); 38 C.F.R. §§ 4.20, 4.21 (1999).  

The record reflects that the RO in its earlier decisions 
rated the veteran's disability on the basis of then current 
VA examination records and other contemporaneous treatment 
reports that included private medical treatment records.  

Viewed collectively, the VA examination reports, which record 
observations through late 1998, show persistent pain 
complaints and appreciable orthopedic findings but no 
neurologic deficit.  Therefore, criteria for intervertebral 
disc syndrome are not applicable to the disability.  The 
veteran has reported having difficulty because of his lumbar 
pain, and the VA examinations through 1998 viewed 
collectively appear to be indicative of an appreciable 
disability principally on an orthopedic basis and without a 
neurologic component.  For example VA examinations in 1994, 
1994, 1997 and 1998, collectively have not found reflex or 
sensory disorder linked t the service connected lumbosacral 
strain but there has been appreciable limitation of motion 
confirmed and pain complained of.  

Applying this information to the rating schedule criteria 
leads the Board to conclude that a higher evaluation is not 
warranted.  The intensity of the back disorder symptoms, 
overall, is compatible with the corresponding percentage 
evaluation under Codes 5292 or 5295 of 40 percent.  The 
rating for the confirmed lumbar disc disease does not require 
a mechanical application of the frequency and intensity data 
to the schedular criteria.  Here, however, applying the 
rating schedule liberally results in a 40 percent evaluation 
recognizing a severe disorder either on the basis of 
Diagnostic Code 5292 or 5295.  

However, the evidence is against consideration for an 
increased evaluation based on functional loss due to pain 
since the 40 percent rating is the highest schedular 
evaluation applicable to the disability at this time.  
Consideration of a higher rating under 38 C.F.R. §§ 4.40, 
4.45, or 4.59 is not warranted where the highest schedular 
rating is in effect.  Johnston v. Brown, 10 Vet. App. 80, 85 
(1997).  Intervertebral disc syndrome is not diagnosed.  
Diagnoses of lumbar strain and degenerative joint disease 
have been reported on the VA examinations obtained in the 
development of this claim.

The matter of an extraschedular evaluation is properly 
subsumed into the increased rating claim.  The Board is 
satisfied that all relevant facts have been adequately 
developed to permit an informed determination.  There is no 
argument that additional records exist but which have not 
been obtained that would be pertinent to the veteran's claim 
for extraschedular consideration.  Thus, no further 
assistance is required to comply with the duty to assist as 
mandated by 38 U.S.C.A. § 5107(a).  The focus in the recent 
written argument of the veteran's accredited representative 
was not directed to extraschedular consideration.  

Generally, the degrees of disability specified under the 
rating schedule are considered adequate to compensate for 
considerable loss of working time from exacerbation or 
illnesses proportionate to the severity of the several grades 
of disability.  38 C.F.R. § 4.1.  There is the veteran's 
well-documented medical history in VA and private medical 
treatment records.  There is also reference to his most 
recent employment in the late 1980's.  

The RO addressed the claim through a supplemental statement 
of the case in 1997.  Bagwell v. Brown, 9 Vet. App. 337 
(1996); Floyd v. Brown, 9 Vet. App. 88 (1996).  Therefore the 
RO did provide the appellant the relevant criteria.  The 
Board would agree that the exceptional or unusual disability 
picture mentioned in the regulation would reasonably 
contemplate factors other than marked interference with 
employment or frequent periods of hospitalization.  Johnston, 
10 Vet. App. at 86.  However, such factors would be apparent 
from the record and necessarily relate to the service-
connected disability.  See, for example, Smallwood v. Brown, 
10 Vet. App. 93, 97-98 (1997) and Spurgeon v. Brown, 10 Vet. 
App. 194, 197 (1997).  Nor does there appear to be probative 
evidence that any nonservice-connected disorders affect his 
lumbar spine disability in such a manner to render 
impractical the application of the regular schedular 
standards.  See for example Johnston, 10 Vet App. at 86-89.  

The regulation provides for an extraschedular evaluation 
commensurate with the average earning capacity impairment due 
exclusively to the service-connected disability or 
disabilities, which in this case concerns a lumbar spine 
disability.  The pertinent part of the regulation, though 
somewhat ambiguously worded, appears to contemplate an 
individual rather than a collective disability assessment.  
Further, the use of manifestations not resulting from 
service-connected disease or injury in establishing the 
service-connected evaluation is to be avoided.  38 C.F.R. 
§ 4.14.  This admonition could be read to apply to an 
extraschedular service-connected evaluation.  However, in the 
case at hand, there is evidence showing only occasional 
monitoring, but nothing probative to support a finding that 
the veteran has such an unusual or exceptional disability 
picture as a result of the service-connected lumbar spine 
disability.  The most recent treatment reports mention the 
disability and formed the basis for the continuation of a 40 
percent schedular rating. VA examiner most recently in 1998 
opined, in essence, that he could possibly perform some type 
of employment, his back disability notwithstanding.  Further, 
neither he nor his representative has offered to establish 
how his presentation substantiates an exceptional or unusual 
disability picture as a result of his lumbar spine 
disability.  And, the Board does not find any extraneous 
circumstances that could be considered exceptional or unusual 
such as were present in Fisher v. Principi, 4 Vet. App. 57, 
60 (1993) to warrant a different result in view of the 
veteran's work history and treatment for his service-
connected lumbar spine disability as reflected in the record.  
See also Fleshman v. Brown, 9 Vet. App. 548, 552-53 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  


ORDER

An increased rating for lumbosacral strain is denied.


REMAND

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.

The representative has argued for additional examination for 
gastritis so that the specified rating factors are 
considered.  The Board has reviewed the record and is 
inclined to agree with the representative's request.  

The RO has rated the disability 10 percent under Diagnostic 
Code 7307 criteria that assess hemorrhage, ulceration or 
erosion and symptoms as the evaluative criteria for 
incremental ratings from 10 to 60 percent.  The VA 
examinations do not appear to have explained the 1994 and 
1995 diagnostic study findings noted in VA outpatient records 
in the context of the rating criteria.  The veteran had an 
esophagogastroduodenoscopy in early 1995 and an upper 
gastrointestinal series in September 1994.  The examinations 
through 1998 were not independent of the orthopedic 
examination and one could reasonably argue that a physician 
with specialized training would likely provide a more 
comprehensive assessment in accord with the rating factors.  
That the examiner in 1997 and 1998 may have reviewed the 
claims folder is not a sufficient basis to find the 
examinations adequate.  An evaluation must be based upon the 
factors that appear within the rating criteria.  Drosky v. 
Brown, 10 Vet. App. 251, 255 (1997). 

Regarding entitlement to an IU rating, VA is on notice of the 
possible existence of Social Security Administration (SSA) 
records and the complete record reviewed by the SSA is 
necessary for an informed determination of this appeal.  See 
Murincsak v. Derwinski, 2 Vet. App. 363 (1992).  The veteran 
apparently had pursued a SSA claim and in a report of contact 
with the RO in January 1995 he indicated that he received SSA 
benefits.  Although the type of benefit was not noted, in 
view of his relatively young age and work history one cannot 
exclude a disability based benefit.  This would be 
significant evidence and necessary for an informed 
determination since VA examiners have opined recently that 
the veteran is not unemployable.  The relevance of SSA 
records to the IU issue under consideration requires 
expenditure of additional adjudication resources.  Baker v. 
West, 11 Vet. App. 163, 169 (1998); Grivois v. Brown, 6 Vet. 
App. 136, 139 (1994); Gobber v. Derwinski, 2 Vet. App. 470, 
472 (1992).  The claim for individual unemployability must be 
fully developed as discussed in Friscia v. Brown, 7 Vet. 
App. 294, 297 (1994); Vettese v. Brown, 7 Vet. App. 31, 35 
(1994). 

VA has a duty to assist the veteran in the development of 
facts pertinent to his well-grounded claim.  38 U.S.C.A. 
§ 5107(a) (West 1991);  38 C.F.R. § 3.103(a) (1999).  The 
Court has held that the duty to assist a veteran includes 
conducting a thorough 
medical examination so that the evaluation of a claimed 
disability will be a fully informed one.  Littke v. 
Derwinski, 1 Vet. App. 90, 92 (1990).




Under the aforementioned circumstances, the Board finds it 
necessary that the case be remanded to the RO for the 
following actions:

1.  The RO should contact the veteran and 
request that he should be asked to 
identify the names, dates, and 
approximate dates of treatment for all 
medical care providers, VA and non-VA, 
inpatient and outpatient, who have 
treated him recently for his gastritis.  
After obtaining any necessary 
authorization or medical releases, the RO 
should request and associate with the 
claims file legible copies of the 
veteran's complete treatment reports from 
all sources identified by the veteran 
whose records have not previously been 
obtained.  Regardless of the veteran's 
response, the RO should secure all 
outstanding VA treatment records.

2.  The RO should ask the veteran to 
provide additional information regarding 
the determination of his entitlement to 
SSA benefits.  After review of the 
information provided by the veteran, the 
RO should request copies of all records 
pertinent to the veteran's claim as well 
as the medical records relied upon 
concerning the claim.  If records 
pertaining to such claim and medical 
evidence utilized in processing such 
claim are not available, that fact should 
be entered in the claims file.  


3.  The RO should arrange for a VA 
gastrointestinal examination of the veteran 
by a physician practicing in that specialty 
to determine the current extent of severity 
of the veteran's gastritis.  

Any special studies indicated in order to 
provide an evaluation that assesses the 
relevant rating criteria should be conducted.  
The claims file, the rating criteria for 
rating skin disability under diagnostic code 
7307, and a separate copy of this remand must 
be made available to and reviewed by the 
examiner prior and pursuant to conduction and 
completion of the examination and the 
examination report must be annotated by the 
examiner in this regard.   The examiner 
should record pertinent medical complaints, 
symptoms, and clinical findings, that pertain 
to the presence or absence, and, if present, 
the extent, of each of the factors provided 
in the rating criteria under Diagnostic Code 
7307 for the current and higher ratings, and 
comment on the extent of the functional 
limitations caused by the disability.  The 
examiner should provide the rationale for all 
opinions or conclusions expressed. 

4.  The RO should also obtain and 
consider the veteran's VA vocational 
rehabilitation counseling file that was 
created with his application for 
assistance in March 1992.

5.  Thereafter, the RO should review the 
claims file to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the RO should 
review the requested examination report 
and required opinion to ensure that they 
are responsive to and in complete 
compliance with the directives of this 
remand and if they are not, the RO should 
implement corrective procedures.  Stegall 
v. West, 11 Vet. App. 268 (1998).

6.  After undertaking any development 
deemed essential in addition to that 
specified above, the RO should 
readjudicate the claims for an increased 
rating for gastritis and entitlement to 
an IU rating. 

If any benefit requested is not granted to the veteran's 
satisfaction, the RO should issue a supplemental statement of 
the case.  A reasonable period of time for a response should 
be afforded.  Thereafter, the case should be returned to the 
Board for further appellate review, if otherwise in order.  
By this remand, the Board intimates no opinion as to any 
final outcome warranted.  No action is required of the 
veteran until he is notified by the RO.



		
	Mark J. Swiatek
	Acting Member, Board of Veterans' Appeals


 


- 15 -


